     Case 2:20-cv-00179-RGK-JPR Document 30 Filed 12/11/20 Page 1 of 2 Page ID #:105



1     Aaron Brown, SBN 277981
      CALIFORNIA TRIAL TEAM P.C.
2
      444 W. Ocean Blvd., Suite 1750
3     Long Beach, CA 90802
      562-495-8405
4     aaron@caltrialteam.com
5
      Attorney for Plaintiff
6
                                UNITED STATES DISTRICT COURT
7
                               CENTRAL DISTRICT OF CALIFORNIA
8

9     VICKIE MONK, Plaintiff                            CASE: 2:20-CV-00179, TRIAL 3-9-2021

10           v.                                         STIPULATION FOR DISMISSAL
11
      PRINCESS CRUISE LINES, LTD.,
12    Defendant

13

14           It is hereby stipulated by and between the parties to this action through their
15
      designated counsel that the above-captioned lawsuit be and hereby is dismissed in
16
      its entirety with prejudice pursuant to FRCP 41(a)(1)(A)(ii), with each party to bear its
17

18    own fees and costs.

19           Undersigned counsel for Plaintiff, AARON BROWN, certifies that all
20    electronic signatures below have been duly authorized by signatory counsel per Local
21
      Rule ¶ 5-4.3.4(2)i.
22

23

24
      Dated: December 11, 2020                  CALIFORNIA TRIAL TEAM P.C.

25
                                                By:      /s/ Aaron Brown
26                                                       Aaron Brown
27
                                                         Attorneys for Plaintiff,
                                                         VICKIE MONK
28

                  __________________________________________________________________
                                   STIPULATION FOR DISMISSAL
                                                    1
     Case 2:20-cv-00179-RGK-JPR Document 30 Filed 12/11/20 Page 2 of 2 Page ID #:106



1     Dated: December 11, 2020             FLYNN, DELICH & WISE LLP
2

3                                          By:    /s/ Alisa Manasantivongs
                                                  Nicholas S. Politis
4                                                 Alisa Manasantivongs
                                                  Attorneys for Defendant,
5
                                                  PRINCESS CRUISE LINES, LTD
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

              __________________________________________________________________
                               STIPULATION FOR DISMISSAL
                                              2
